Title: David Bailie Warden to Thomas Jefferson, 12 April 1817
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir,
            Paris,
12 april, 1817.
          
          mr. Ticknor arrived here yesterday and handed me your letter of the 7th february 1815, for which I am greatly indebted. I wrote to you on the 14th of July last inclosing the invoice of your Books, which were forwarded from Havre to new york by the ship united states, and addressed to the collector of that port. I should be glad to hear of their safe arrival. If you wish for others it will give me great pleasure to procure and forward them to you
          The correspondence of Franklin has at last made its appearance at London, and a Translation at Paris; but it is not well ascertained whether any part has been suppressed—Perhaps you are the only person who can decide this point. Some of the french Journals, from political motives, have commenced a very unjust critique of this patriotic and truly philosophical correspondence.
          Your friend the abbé Rochon died a few days ago, after a fortnights illness, and preserved his faculties to the last moment. His daughter left this world a few hours before him—The present minister of marine, who was greatly attached to him, will no doubt obtain a pension for his widow. He was occupied for some time in writing the history of steam Boats, which he has left unfinished. In him I have lost an excellent friend; whom I had the pleasure of seeing frequently during several years.
          our minister has not been able to obtain an answer on the subject of claims; and proposes to spend a part of the summer in switzerland.
          The migration of frenchmen to the united states still continues—the views of the military class are directed towards South america—
          A society has been lately organised here for the purpose of establishing an agricultural and Commercial Colony on the coast of Senegal. Two vessels with emigrants have already sailed for that destination and another is preparing.—I pray you, to present my respects to mr. and mrs. Randolph
          I am, dear sir, with great respect
          
            your very obliged servt,
            D B. Warden
          
        